Citation Nr: 1724633	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for service-connected residual scar, status post left femur osteochondroma.

2. Entitlement to service connection for osteoarthritis of the left leg.

3. Entitlement to service connection for right knee condition secondary to the service-connected residuals, status post left femur osteochondroma.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg shortening, secondary to the service-connected residuals, status post left femur osteochondroma removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 through May 1982.  He also has subsequent reserve service.

This matter comes before the Board of Veterans' Appeals on appeal from April 2010 and March 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a February 2017 Travel Board hearing, and a transcript is of record.  Although the Veteran then contacted the RO in May 2017 requesting a hearing, a deferred rating decision from June 2017 shows RO personnel discussed this request with his representative, noting that he had already had a Board hearing in February 2017, and the representative indicated no further hearing was requested.

While not included in the certification of appeal, the Board has jurisdiction over the Veteran's claim for entitlement to an increased rating greater than 10 percent for service-connected residual scar, status post left femur osteochondroma.  Although the Veteran's May 2010 notice of disagreement did not list that issue as one being appealed, the October 2012 statement of the case included it as an issue on appeal.  Subsequently, the Veteran filed a timely substantive appeal in December 2012 seeking to appeal the above-listed issues.  The RO sent notice to the Veteran in January 2013 informing him that the issue of entitlement to an increased rating greater than 10 percent for service-connected residual scar, status post left femur osteochondroma was not timely appealed and would be closed.  This, however, was incorrect.  The October 2012 statement of the case led the Veteran to believe that issue was still on appeal by not limiting its scope to the two issues listed on the December 2010 notice of disagreement.  Thus, the issue of entitlement to an increased rating greater than 10 percent for service-connected residual scar, status post left femur osteochondroma was properly perfected and is before the Board for appellate review.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  This was fully discussed with the Veteran and his representative at the Board hearing. 

The issue of entitlement to service connection for left leg osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's residual scar, post left femur osteochondroma, is painful, but there are no objective findings of bone, muscle, or nerve residuals.

2. The Veteran's right knee condition was caused or aggravated by his residual scar, post left femur osteochondroma.

3. In a February 2007 rating decision, service connection for shortening of the right leg secondary to residuals, left femur osteochondroma removal, was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

4. Evidence received since the February 2007 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for shortening of the right leg secondary to the left femur osteochondroma removal.


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 10 percent for residuals of residual scar, post left femur osteochondroma, have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7804 (2016).

2. The criteria for entitlement to service connection for a right knee condition secondary to the service-connected residuals, status post left femur osteochondroma, have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. The February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

4. Evidence received since the February 2007 rating decision is not new and material to the issue of entitlement to service connection for shortening of the right leg secondary to residuals, left femur osteochondroma removal, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.104, 3.156, 3.310, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7804) were initially provided to the Veteran in the 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. Increased Rating

The Veteran asserts he is entitled to a rating greater than 10 percent for a painful scar, residuals post left femur osteochondroma removal.

The Veteran was afforded a VA examination to evaluate the residuals of his osteochondroma removal in September 2008.  The examination report noted the Veteran had two scars on his left lateral upper leg, neither of which was tender and both moved freely with the surrounding skin.  Diagnostic testing showed the left femur was unremarkable.  The examiner concluded there were no objective findings to support bone, muscle, or nerve residuals of the osteochondroma removal.  An October 2009 VA examination came to the same conclusions.  He was afforded a final VA examination in June 2015.  The examiner found the Veteran had one, 19cm scar on his lateral mid-thigh.  The scar was not painful or unstable and the Veteran reported it did not cause him any problems.

A VA treatment record dated October 2008 noted the Veteran had back pain that radiated into his left thigh.  An October 2009 private medical record noted the Veteran experienced tenderness all over the lateral side of the thigh.  In February 2009, the Veteran had an unremarkable CT scan of his left femur.  There is no objective medical evidence to indicate the Veteran has any residuals of his osteochondroma removal impacting his left femur.

The Board sympathizes that the Veteran reports experiencing severe pain in his left thigh.  However, while that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, a 10 percent rating for the Veteran's residual scar contemplates that the scar causes some pain and discomfort.  Other than that scar, there is simply no medical evidence of any other residuals of the osteochondroma - such as bone, muscle, or nerve damage - that would allow for a separate rating.  The Board is, however, granting the right knee claim, so the Veteran will be assigned a rating by the RO.

Thus, entitlement to an increased rating greater than 10 percent for residual scar, post left femur osteochondroma is not warranted.

II. Service Connection

Right Knee Condition

The Veteran asserts he is entitled to service connection for a right knee condition secondary to his service-connected residual scar, status post left femur osteochondroma.

In September 2015 the Veteran was afforded a VA examination.  The examiner opined it was less likely than not that the Veteran's torn meniscus was etiologically related to his residual scar, status post left femur osteochondroma because a scar is not considered a risk factor for a meniscus tear.  Additionally, literature showed "[o]lder individuals may develop a degenerative tear with minimal or no trauma."

An August 2015 private treatment record noted the Veteran's meniscal tear was secondary to severe degenerative joint disease.  A September private treatment record noted "[i]t is possible he depended more on the right knee which caused more damage over time compared to normal wear and tear over the years."  Further, "I do think favoring the left knee caused the pain and joint damage to be more progressive but to what percentage is uncertain."  In February 2017, a VA physician submitted a nexus statement asserting the Veteran limped as a result of his left femur osteochondroma, which put an undue load on his right leg, subsequently leading to the development of arthritis of the right knee.  The physician opined that the Veteran's right knee arthritis was at least as likely as not related to his left femur osteochondroma.

The Board finds the evidence in relative equipoise.  Both a private physician and a VA physician have opined that favoring his left leg before and after the surgery led to accelerated degenerative joint disease in his right knee.  The VA examiner's opinion has no probative value because the question is not whether a SCAR caused the right knee condition, but whether the underlying left femur osteochondroma, or residuals thereof, caused the right knee condition. 

Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Gilbert, 1 Vet. App. 49.

Right Leg Shortening

The Veteran seeks to reopen his claim of right leg shortening secondary to residuals, post left femur osteochondroma removal.  The RO issued a rating decision denying this claim in February 2007.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

Initially, the Board notes there has been some confusion regarding which of the Veteran's legs was the shorter one.  However, in a December 2014 statement, the Veteran clarified it was his right leg which was shorter than his left leg.  This statement is supported by a November 2012 medical record, which noted after x-ray imaging, the Veteran's right leg was shorter than his left.

The Veteran has not submitted any new evidence in support of his claim for right leg shortening secondary to residuals, post left femur osteochondroma removal.  Although he has submitted several medical records noting that one of his legs is shorter than the other, none of these records attempt to link the Veteran's shortened right leg to his active service.

Thus, the claim cannot be reopened at this time because there is no evidence connecting his shortened right leg either directly to his active duty service or to the removal of the osterchondroma from his left femur.








ORDER

Entitlement to an increased rating greater than 10 percent for service-connected residual scar, status post left femur osteochondroma, is denied.

Entitlement to service connection for a right knee condition secondary to the service-connected residuals, status post left femur osteochondroma, is granted.

New and material evidence has not been received to reopen a claim of entitlement to service connection for right leg shortening secondary to the service-connected residuals, status post left femur osteochondroma.  The appeal is denied.


REMAND

The Veteran claims entitlement to service connection for left leg osteoarthritis.  The Board finds more development is needed on this issue.

The Veteran has claimed left leg osteoarthritis.  The medical record indicates he has a current diagnosis of left hip osteoarthritis, but it is unclear whether he has left knee osteoarthritis.  He was diagnosed with left knee tendonitis in June 2015 and a physician's statement from February 2017 noted he was developing arthritis in his left knee.  As the Veteran has claimed service connection for osteoarthritis of the leg, it is important to clarify all of his currently diagnosed left leg disabilities so a proper adjudication can be made.

In June 2015, the Veteran was afforded a VA examination for his left knee.  The examiner diagnosed him with tendonitis/tendinosis of the left knee.  Imaging conducted noted no degenerative abnormalities of the left knee beyond normal age range.  The examiner opined it was less likely than not that the Veteran's knee disability was directly related to service or caused or aggravated by his left femur osteochondroma removal because the Veteran did not report any knee disabilities during his last military medical examination.  However, the examiner failed to consider or discuss that secondary conditions can develop over time well after separation from active duty.

A letter from a VA physician dated February 2017 noted that favoring his left leg caused the Veteran to develop arthritis in his right knee, which subsequently led to the development of arthritis in his left knee.  The physician stated "[i]t is at least as likely as not that the tumor that was removed from his left femur initiated the process of developing arthritis in both the right and left knee."  While the physician concluded that the Veteran's left knee disability is related to his osteochondroma, the rationale is somewhat ambiguous and appears to argue that the Veteran's left knee disability is secondary to his right knee disability, which was caused by favoring his left leg due to his osteochondroma.  Thus, a VA examination is required to determine whether the Veteran's service connected residuals, status post left femur osteochondroma, caused or aggravated his claimed left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the records all the Veteran's VA outpatient treatment records from September 2009 to the present and associate them with the file.

2. Only after the above records are obtained, to the extent they exist, then schedule the Veteran for a VA examination and obtain an opinion as to his left leg disability.

The examiner is requested to identify all left leg disorders present during the pendency of the appeal (previously suggested as left hip and left knee osteoarthritis) and provide the following information and opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed left leg disability was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed left leg disability is a result of, or is aggravated by, the Veteran's service-connected left femur osteochondroma.  The examiner should address whether the Veteran's gait/walking issues from his service-connected residuals of the left femur osteochondroma/surgical removal have caused OR aggravated any left leg condition.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


